Citation Nr: 1619404	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease.

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of spinal meningitis.

3.  Entitlement service connection for residuals of spinal meningitis.

4.  Entitlement service connection for an acquired psychiatric disorder, to include depression and anxiety.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.  

This case comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Phoenix, Arizona, (hereinafter RO).

In February 2016 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the testimony offered at this hearing has been associated with the record.

The issues of service connection for residuals of spinal meningitis, for an acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service.

2.  In a January 2002 rating decision, the RO denied service connection for residuals of spinal meningitis.

3.  The Veteran was notified of the January 2002 decision and his appellate rights; while he did file a notice of disagreement within one year of this decision, he did not perfect an appeal, and no new and material evidence was received within one year of the January 2002 decision.

4.  The evidence received since the January 2002 decision denying service connection for residuals of spinal meningitis includes an October 2007 statement from a VA physician that the Veteran developed spinal meningitis in service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated by service and arthritis of the lumbar spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The January 2002 decision denying service connection for residuals of spinal meningitis is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

3.  New and material evidence has been received and the claim for service connection for residuals of spinal meningitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in letters sent to the Veteran in December 2007, October 2008, and February 2009.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The December 2007 letter informed the Veteran of the laws regarding the criteria for reopening a claim with new and material evidence.  The October 2008 letter informed the Veteran of establishing entitlement on a secondary basis and TDIU.

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and private treating source records.

During the February 2016 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and suggested the submission of additional evidence to support the Veteran's claim. The Veterans Law Judge also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Veteran was not afforded a VA examination in connection to his lumbar spine disability claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As discussed in more detail below, the evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), § 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  
With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Degenerative Disc Disease

The Veteran contends that he developed a lumbar spine disability in service.  

The Veteran provided testimony that he was injured during service, specifically claiming that due to enemy fire, he threw himself to the ground, resulting in a "pinched spinal cord" in approximately 1969.  As such, 38 U.S.C.A. § 1154(b) potentially applies to his claim.

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2015).Here, the Board finds that there is clear and convincing evidence to the contrary and no credible evidence of an event, injury, or disease in service.

In support of a claim for non-service connected pension, the Veteran submitted treatment reports dated March 1984 that show he was injured in his civilian aircraft maintenance employment.  The Veteran was noted have lumbar myofascial sprain or strain.  X-ray findings were negative for recent fracture or gross osteopathology.

The Veteran was afforded a VA examination in June 1994.  The Veteran reported a history of low back pain for approximately three years and he denied any traumatic experience to the lower back.  The assessment was lower back pain.

The Board notes that the Veteran's service treatment records do not show treatment for, complaints of, or any other manifestations of an injury or disease of the lumbar spine.  The October 1965 entrance Report of Medical Examination notes that the Veteran's spine and musculoskeletal system were normal.  The May 1969 separation Report of Medical Examination notes that the Veteran's spine and musculoskeletal system were normal.  

The Veteran's post-service medical records showing an injury to the lumbar spine, the service treatment records lack of evidence showing a disease or injury, and the Veteran's post-service denial of injury or disease of the lumbar spine during service, together, constitute clear and convincing evidence of a post-service onset of lumbar spine pathology.  

Therefore, the Board finds that 38 U.S.C.A. § 1154(b) does not apply to his claim because of clear and convincing evidence of a post-service onset of lumbar spine pathology.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of lumbar pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board notes that there is no objective evidence of an in-service injury or disease of the lumbar spine.  Further, the Veteran has provided contradictory lay statements that relate his degenerative disc disease of the lumbar spine to an in-service disease or injury.  The Board finds that the Veteran's lay statements regarding an injury of the lumbar spine during service lack credibility due to internal inconsistency of his own statements and inconsistency with other evidence of record.

Finally, there is no evidence of a causal relationship between the present disability and any disease or injury incurred or aggravated during service aside from the Veteran's unsupported general assertions.  

Here, arthritis was not noted during service.  In addition, there is no evidence of arthritis within one year from the date of termination of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

To the extent that there are lay opinions from the Veteran linking any lumbar spine disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence showing a post-service onset.  

The Board finds any assertion of on-going symptoms since service is far less credible and probative than the service treatment record showing a lack of treatment for a lumbar disability, the report that he had no defects at separation, and the post-service clinical records showing an injury of the lumbar spine and the Veteran's denial of injury or disease of the lumbar spine during service.  Further, the Veteran reported in June 1994 that his low back pain had an onset of approximately three years prior and he denied any prior low back trauma.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

New and Material - Spinal Meningitis

In a January 2002 rating decision, the RO denied service connection for residuals of spinal meningitis.  The Veteran did file a notice of disagreement; however, he did not perfect an appeal.  No new and material evidence was received within one year of the January 2002 rating decision.  The January 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2002) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment records, and VA records.  The RO denied service connection because the Veteran did not have competent evidence of a diagnosis of spinal meningitis in service or thereafter.  It has been noted that he was treated briefly for possible exposure to meningitis in service, but no true findings or symptoms were ever demonstrated.

In essence, at the time of the prior denial, the record included that appellant's lay evidence.  However, there was no objective evidence of the Veteran having spinal meningitis in service, or thereafter, to include residuals that could be linked to any spinal meningitis disease processes.

Since the last decision, the Veteran submitted a narrative report from a VA physician dated October 2007.  The VA physician, Dr. C.N., M.D., notes in his report that in service the Veteran "developed spinal meningitis for which he was treated with multiple doses of medication by injection."

This evidence serves to cure a prior evidentiary defect; specifically this evidence addresses the presence of an in-service disease.  At the time of the prior rating decision, there was no in-service medical evidence of spinal meningitis.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

Since the January 2002 decision, the evidence associated with the claims file is not cumulative or redundant of the evidence of record and this evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim is reopened.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



ORDER

Service connection for lumbar degenerative disc disease is denied.

The application to reopen the claim for service connection for residuals of spinal meningitis is granted.


REMAND

Spinal Meningitis

The Veteran was not afforded a VA examination in connection to his spinal meningitis disability claim.  

The Board finds that the October 2007 letter from C.N., M.D. is evidence that the Veteran may have a current residual disability from this disease, and that the Veteran may have had an in-service disease, however, there is insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of spinal meningitis.

Acquired Psychiatric Disorder

The Board finds that the record is insufficient to adjudicate the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.  

The Veteran is service-connected for multiple disabilities.  While the Veteran was afforded a VA examination in August 2010, the Board finds that the rationale supporting the examiner's opinion is minimal and conclusory.  The Board finds that the August 2010 VA examination is inadequate for rating purposes and an additional VA opinion is warranted to address the significant psychiatric evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

TDIU

The Board finds that the TDIU claim is inextricably intertwined with the remanded issues.  Therefore, this issue cannot be adjudicated at this time. The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Tucson VA Medical Center from December 2015 to the present.  All attempts to obtain records should be documented in the claims folder.

2.  Arrange for the Veteran to undergo a VA psychiatric examination.  The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

The examiner is requested to provide the following opinions:

(a)  Is there a current chronic acquired psychiatric found, and if so, what is the best diagnosis?

(b)  If the response to (a) is in the affirmative, is it at least as likely as not (probability of 50 percent or greater), that any current psychiatric disorder is related to service?

(c)  In the alternative, is it at least as likely as not (probability of 50 percent or greater), that any current psychiatric disorder is due to or permanently made worse by the service-connected disabilities.

3.  Schedule the Veteran for an examination regarding the Veteran's claimed spinal meningitis disability. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

The examiner is directed to provide the following opinions:

(a)  Are there any current symptoms or disabilities that can be attributed to spinal meningitis?

(b)  If the answer to (a) is in the affirmative, is there any evidence that spinal meningitis was present during service?

4.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include developing for VA examinations and opinions regarding TDIU.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


